 1   McGREGOR W. SCOTT
     United States Attorney
 2   PAUL HEMESATH
     GRANT B. RABENN
 3   KEVIN C. KHASIGIAN
     Assistant U. S. Attorneys
 4   501 I Street, Suite 10-100
     Sacramento, CA 95814
 5   Telephone: (916) 554-2700

 6   BRIAN BENCZKOWSKI
     Assistant Attorney General
 7   Criminal Division, U.S. Department of Justice
     LOUISA K. MARION
 8   Senior Counsel
     Computer Crime and Intellectual Property Section
 9   950 Pennsylvania Avenue, N.W.
     John C. Keeney Bldg., Suite 600
10   Washington, DC 20530-0001
     Telephone: (202) 514-1026
11
     Attorneys for Plaintiff
12   United States of America

13

14                                IN THE UNITED STATES DISTRICT COURT

15                                  EASTERN DISTRICT OF CALIFORNIA

16

17   UNITED STATES OF AMERICA,                          1:17-CR-00301-DAD-BAM
18                 Plaintiff,
                                                        PRELIMINARY ORDER OF
19          v.                                          FORFEITURE
20   BRYAN CONNOR HERRELL,
21                  Defendant.
22

23          Based upon the plea agreement entered into between the United States of America and

24 defendant Bryan Connor Herrell, it is hereby ORDERED, ADJUDGED AND DECREED as follows:

25          1.     Pursuant to 18 U.S.C. §§ 1963(a)(1), (a)(2) and (a)(3), defendant Bryan Connor Herrell’s

26 interest in the following property shall be condemned and forfeited to the United States of America, to
27 be disposed of according to law:

28

29
                                                        1
30
 1                  a.      One cryptocurrency wallet containing approximately one Bitcoin,
                    b.      An assortment of counterfeit “Magic: The Gathering” collectible cards,
 2                  c.      Approximately 38 sports trading cards,
                    c.      Approximately $745.00 in U.S. Currency,
 3                  d.      139 gold coins, one ounce each,
                    e.      8 silver dollar coins, one ounce each,
 4                  f.      One $1,000 bill encased in hard plastic, and
                    g.      One German August Schwer Cuckoo Clock.
 5

 6          2.      The above-listed property constitutes property acquired or maintained in violation of 18

 7 U.S.C. § 1962(d); constitutes property affording a source of influence over any enterprise which the

 8 defendant established, operated, controlled, conducted, or participated in the conduct of, in violation of

 9 18 U.S.C. § 1962(d); and constitutes or is derived from proceeds obtained, directly or indirectly, from
10 racketeering activity in violation of 18 U.S.C. § 1962(d).

11          3.      Pursuant to Rule 32.2(b)(3), the Attorney General (or a designee) shall be authorized to

12 seize the above-listed property. The aforementioned property shall be seized and held by the U.S.

13 Marshals Service, in its secure custody and control.

14          4.      a.      Pursuant to 18 U.S.C. § 1963(l), incorporated by 21 U.S.C. § 853(n), and Local

15 Rule 171, the United States shall publish notice of the order of forfeiture. Notice of this Order and

16 notice of the Attorney General’s (or a designee’s) intent to dispose of the property in such manner as the

17 Attorney General may direct shall be posted for at least 30 consecutive days on the official internet

18 government forfeiture site www.forfeiture.gov. The United States may also, to the extent practicable,

19 provide direct written notice to any person known to have alleged an interest in the property that is the
20 subject of the order of forfeiture as a substitute for published notice as to those persons so notified.

21                  b.      This notice shall state that any person, other than the defendant, asserting a legal

22 interest in the above-listed property, must file a petition with the Court within sixty (60) days from the

23 first day of publication of the Notice of Forfeiture posted on the official government forfeiture site, or

24 within thirty (30) days from the receipt of direct written notice, whichever is earlier.

25 ///

26 ///
27 ///

28 ///

29
                                                          2
30
 1          5.     If a petition is timely filed, upon adjudication of all third-party interests, if any, this Court

 2 will enter a Final Order of Forfeiture pursuant to 18 U.S.C. §§ 1963(a)(1), (a)(2) and (a)(3), in which all

 3 interests will be addressed.

 4 IT IS SO ORDERED.

 5
        Dated:    March 5, 2020
 6                                                      UNITED STATES DISTRICT JUDGE

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

29
                                                          3
30
